

116 HR 9053 IH: No Congressional Gun Loophole Act
U.S. House of Representatives
2020-12-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9053IN THE HOUSE OF REPRESENTATIVESDecember 28, 2020Mr. Huffman (for himself, Ms. Speier, Mr. Carson of Indiana, and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to prevent Members of Congress and their employees from carrying firearms in the Capitol building, and for other purposes.1.Short titleThis Act may be cited as the No Congressional Gun Loophole Act.2.Capitol grounds and buildings security(a)In generalSection 5104(e)(1) of title 40, United States Code, is amended—(1)in subparagraph (A), by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively, and moving the margins 2 ems to the right;(2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the margins 2 ems to the right;(3)by striking An individual and inserting the following:(A)In generalAn individual; and(4)by adding at the end the following:(B)ExceptionNotwithstanding subparagraph (A), the Capitol Police Board may not authorize or permit a Member of Congress or an employee of such Member of Congress to carry on or have readily accessible to such Member or employee a firearm, except a Member or employee may store a firearm in a car owned by such Member or employee that is parked in a garage in the Capitol complex if the Member or employee is in compliance with the firearms laws of the District of Columbia for the lawful possession of such firearm and such firearm is locked with a gun lock while on the Capitol complex..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 15 days after the date of the enactment of this Act.